Exhibit 12(e) Entergy New Orleans, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $13,555 $19,329 $21,497 $20,982 $16,965 Interest applicable to rentals 426 527 407 444 593 Total fixed charges, as defined 13,981 19,856 21,904 21,426 17,558 Preferred dividends, as defined (a) 1,172 2,501 1,745 1,602 1,454 Combined fixed charges and preferred dividends, as defined $15,153 $22,357 $23,649 $23,028 $19,012 Earnings as defined: Net Income (loss) $1,250 $5,344 $24,582 $34,947 $31,025 Add: Provision for income taxes: Total 1,790 5,051 13,506 23,052 15,713 Fixed charges as above 13,981 19,856 21,904 21,426 17,558 Total earnings, as defined $17,021 $30,251 $59,992 $79,425 $64,296 Ratio of earnings to fixed charges, as defined (b) 1.22 1.52 2.74 3.71 3.66 Ratio of earnings to combined fixed charges and preferred dividends, as defined 1.12 1.35 2.54 3.45 3.38 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
